CONSOLIDATED STATEMENTS OF FINANCIAL POSITION [UNAUDITED] As of July 31 As of October 31 (millions of U.S. dollars, except share amounts) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Notes receivable (Notes 5 and 9) 16 75 Unbilled revenue 35 86 Inventories, net (Note 6) 96 85 Income taxes recoverable 48 61 Current portion of deferred tax assets 31 20 Prepaid expenses and other (Note 7) 23 16 Assets held for sale (Note 3) 50 6 Total current assets Property, plant and equipment, net (Note 4) Deferred tax assets 62 95 Long-term investments (Note 8) 22 30 Other long-term assets (Note 9) Intangible assets, net Goodwill (Note 4) Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable and accrued liabilities (Note 15) $ $ Current portion of deferred revenue 35 79 Income taxes payable 1 1 Current portion of long-term debt (Note 12) 36 19 Current portion of deferred tax liabilities - 4 Liabilities held for sale (Note 3) 17 - Total current liabilities Long-term debt (Notes 12 and 25) Deferred revenue 15 10 Other long-term obligations 35 31 Deferred tax liabilities 89 Total liabilities Shareholders’ equity Common shares at par– Authorized shares: unlimited; Issued and outstanding shares: 120,137,229 and 120,137,229 as of July 31, 2009 and October 31, 2008, respectively (Note 14) Additional paid-in capital 77 75 Retained earnings Accumulated other comprehensive income (Note 20) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes form an integral part of these interim consolidated financial statements. CONSOLIDATED STATEMENTS OF OPERATIONS [UNAUDITED] Three months ended July 31 Nine months ended July 31 (millions of U.S. dollars, except per share amounts) Restated (Note 2(c)) Revenues Products $ Services 67 89 Reimbursement revenues 7 8 21 24 Total revenues Costs and expenses Direct cost of products 81 95 Direct cost of services 44 53 Reimbursed expenses 7 8 21 24 Selling, general and administration 57 53 Research and development 16 19 44 61 Depreciation and amortization 21 23 62 70 Impairment of goodwill (Note 4) 25 - 25 - Restructuring charges, net (Note 15) 5 6 9 6 Change in fair value of embedded derivatives - 2 Other expenses (income), net (Note 16) 7 10 7 3 Total costs and expenses Operating loss from continuing operations Interest expense Interest income - 3 6 13 Change in fair value of interest rate swaps - - - 2 Equity earnings (Note 22) 9 14 24 38 (Loss) income from continuing operations before income taxes 24 Income tax (expense) recovery (Note 17) - current 11 - deferred 24 - (Loss) income from continuing operations 24 Loss from discontinued operations, net of income taxes (Note 3) Net (loss) income $ 22 Basic and diluted (loss) earnings per share (Note 13) - from continuing operations $ - from discontinued operations Basic and diluted (loss) earnings per share $ The accompanying notes form an integral part of these interim consolidated financial statements. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) [UNAUDITED] Three months ended July 31 Nine months ended July 31 (millions of U.S. dollars) Restated (Note 2(c)) Net (loss) income $ 22 Foreign currency translation 17 25 Reclassification of realized loss (gain), net of tax $nil (2008 - $nil) and $3 (2008 - $(2)), respectively 1 6 Unrealized gain (loss) on net investment hedges, net of tax $4 (2008 - $(1)) and $4 (2008 - $(5)), respectively 19 21 Unrealized loss on available-for-sale assets, net of tax $nil (2008 - $nil) and $nil (2008 - $nil), respectively - - - Unrealized gain on derivatives designated as cash flow hedges, net of tax $nil (2008 - $nil) and $nil (2008 - $nil), respectively 1 - 1 - Repurchase and cancellation of Common shares - - Other comprehensive income (loss) 38 53 Comprehensive (loss) $ The accompanying notes form an integral part of these interim consolidated financial statements. CONSOLIDATED STATEMENTS OF CASH FLOWS [UNAUDITED] Three months ended July 31 Nine months ended July 31 (millions of U.S. dollars) Restated (Note 2(c)) Operating activities Net (loss) income $ 22 Adjustments to reconcile net (loss) income to cash provided by (used in) operating activities (Note 18): Items not affecting current cash flows 90 33 55 Changes in non-cash operating assets and liabilities 93 Cash provided by (used in) operating activities 23 17 Investing activities Acquisitions - - Purchase of property, plant and equipment Proceeds on sale of property, plant and equipment - - 3 3 Proceeds on sale of short-term investments - - - Proceeds on sale of long-term investments 1 1 1 8 Proceeds on sale of businesses 35 15 35 15 Decrease (increase) in restricted cash 1 Cash provided by (used in) investing activities 15 12 65 Financing activities Increase in bank indebtedness - 15 - 15 Repayment of long-term debt - - Issuance of shares - 1 - 6 Repurchase of shares - - Cash provided by (used in) financing activities - 1 Effect of foreign exchange rate changes on cash and cash equivalents 17 - 18 Net increase (decrease) in cash and cash equivalents during the period 55 5 Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ The accompanying notes form an integral part of these interim consolidated financial statements. Notes to Consolidated Financial Statements [All amounts in millions of U.S. dollars, except where noted] [Unaudited] 1. Basis of Presentation These unaudited interim consolidated financial statements of MDS Inc. (MDS or the Company) have been prepared in accordance with United States (U.S.) generally accepted accounting principles (GAAP) and follow the same accounting policies and methods of application disclosed in the Company’s 2008 audited annual consolidated financial statements for the year ended October 31, 2008, except as described in Note 2. These interim consolidated financial statements should be read in conjunction with the Company’s audited annual consolidated financial statements for the year ended October 31, 2008. 2. Changes Affecting Fiscal 2009 Consolidated Financial Statements (a) Significant Accounting Policies On May 1, 2009, the Company adopted Financial Accounting Standards Board (FASB) Staff Position FAS 107-1 and APB 28-1, “Interim Disclosures about Fair Value of Financial Instruments” (FSP 107-1). FSP 107-1 amends Statement of Financial Accounting Standards (SFAS)No. 107, “Disclosures About Fair Value of Financial Instruments” to require disclosures about fair value of financial instruments for interim reporting periods and annual financial statements. FSP 107-1 also amends APB Opinion No.28, “Interim Financial Reporting” to require those disclosures in summarized financial information at interim reporting periods. The Company’s adoption of FSP 107-1 is provided in Note 11. On May 1, 2009, the Company adopted FASB Staff Position (FAS) FAS 157-4, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly”(FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with SFAS157 when the volume and level of activity for the asset or liability have significantly decreased. FSP 157-4 also includes guidance on identifying circumstances that indicate a transaction is not orderly. The adoption of FSP 157-4 did not have a material impact on the Company’s consolidated financial statements. On May1, 2009, the Company adopted the provisions of SFAS 165, “Subsequent Events” (SFAS 165). SFAS 165 establishes general standards of accounting for the disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. The Company’s adoption of SFAS 165 is provided in Note 25. On February 1, 2009, the Company adopted SFAS No. 161, “Disclosures about Derivative Instruments and Hedging Activities - an amendment to FASB Statement No. 133” (SFAS 161). SFAS 161 enhances disclosures for derivative instruments and hedging activities and their effects on an entity’s financial position, financial performance and cash flows. Under SFAS 161, the Company is required to disclose the objectives for using derivative instruments in terms of underlying risk and accounting designation, fair values, gains and losses and credit-risk-related contingent features.The Company’s adoption of SFAS 161 is provided in Note 10. On November 1, 2008, the Company adopted the applicable portions of SFAS No. 157, “Fair Value Measurements” (SFAS 157). SFAS 157 defines fair value, establishes a framework for measuring fair value, including a three-level hierarchy based on the level of valuation inputs, and expands disclosure about fair value measurements. Fair value, as defined in SFAS 157, is based on a transaction between market participants and represents, at the valuation date, the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction that is not a forced liquidation or distress sale. SFAS 157 applies whenever other standards require (or permit) assets or liabilities to be measured at fair value, and does not expand the use of fair value in any new circumstances. The Company’s adoption of SFAS 157 is provided in Note 11. On November 1, 2008, the Company adopted SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities - Including an amendment of FASB Statement No. 115” (SFAS 159). SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with an option to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. The adoption of SFAS 159 did not have a material impact on the Company’s consolidated financial statements. (b) Recent Accounting Pronouncements United States In June 2009, FASB issued SFAS No. 168, “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles” (SFAS 168), to establish the FASB Accounting Standards Codification (Codification) as the source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities. Once the Codification is in effect, all of its content will carry the same level of authority, effectively superseding SFAS No. 162, “The Hierarchy of Generally Accepted Accounting Principles”. The issuance of SFAS 168 and the Codification will not change U.S. GAAP.SFAS 168 is effective for financial statements issued for interim and annual periods ending after September 15, 2009. The Company will adopt SFAS 168 on August 1, 2009, and it is not expected to have a material impact on the Company’s consolidated financial statements. In June 2009, FASB issued SFAS No. 167, “Amendments to FASB Interpretation No. 46(R)” (SFAS 167) to improve financial reporting by enterprises involved with variable interest entities. SFAS 167 shall be effective as of the beginning of each entity’s first annual reporting period that begins after November 15, 2009 and earlier application is not allowed. The Company will adopt SFAS 167 on November 1, 2010, and it is not expected to have a material impact on our consolidated results of operations and financial condition. In December 2008, FASB issued FSP FAS No. 132(R)-1, “Employers’ Disclosures about Postretirement Benefit Plan Assets” (FSP 132(R)-1), which requires plan sponsors to provide new disclosures about assets in defined benefit postretirement benefit plans as well as any concentrations of associated risks.These disclosures about plan assets are required for fiscal years ending after December 15, 2009, but are not required for interim periods.FSP 132(R)-1 does not require disclosures for earlier periods presented for comparative purposes at initial adoption. The Company will adopt FSP 132(R)-1 on November 1, 2009, which will only impact the Company’s disclosures of its pension plan assets in the Company’s annual consolidated financial statements. In April 2008, FASB issued FSP FAS No. 142-3, “Determination of the Useful Life of Intangible Assets” (FSP 142-3). FSP 142-3 provides guidance with respect to estimating the useful lives of recognized intangible assets acquired on or after the effective date and requires additional disclosure related to the renewal or extension of the terms of recognized intangible assets. FSP 142-3 is effective for fiscal years beginning after December 15, 2008, and interim periods within those fiscal years. Early adoption is prohibited. The Company plans to adopt FSP 142-3 on November 1, 2009 and it is not expected to have a material impact on the Company’s consolidated financial statements. In February 2008, FASB issued FSP 157-2, “Effective Date of FASB Statement No. 157” (FSP 157-2). FSP 157-2 defers the effective date of SFAS 157 for non-financial assets and liabilities to fiscal years beginning after November15, 2008, and interim periods within those fiscal years. As described above in Note 2(a), the Company adopted the applicable portions of SFAS 157 effective November 1, 2008 and has not yet applied the provisions of SFAS 157 to the non-financial assets and liabilities within the scope of FSP 157-2. The Company plans to adopt the deferred portion of SFAS 157 on November 1, 2009.The Company currently does not expect the adoption of the deferred portions of SFAS 157 to have a material impact on the Company’s consolidated financial statements. In December 2007, FASB issued FAS No. 141 (revised 2007), “Business Combinations (revised 2007)” (SFAS 141R). SFAS 141R requires companies to use the acquisition method of accounting for all business combinations and the identification of an acquirer for each business combination.
